Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 9/18/2020 has been considered.
Preliminary Amendments to Claims
The preliminary amendment to claims filed on 9/18/2020 has been received and entered
into the record. Original claims 1-14 are hereby canceled and new claims 15-34 have been
entered.
Specification
The disclosure is objected to because of the following informalities:
On pg. 2, ¶ [0007], “and the loop is reduced in size when pivoted into the second position. section, and the loop is reduced in size when pivoted into the second position.” should read “and the loop is reduced in size when pivoted into the second position.”
On pg. 12, ¶ [0038], “the pin element rotates with it or does not rotate with it” should read “the pin element does not rotate with it”.
On pg. 12, ¶ [0039], “Above’ means in” should read “’Above’ means in”.
On pg. 12-13, ¶ [0039], “Here, the second part of the lines 3” together with the coupling component 12 is arranged below the rotation device 10 and preferably connected to the coupling component 2” should read “Here, the second part of the lines 3” is arranged below the rotation device 10 and preferably connected to the coupling component 2”.
On pg. 13, ¶ [0039], “the first part of the lines 3’ passes through the opening 31” should read “the first part of the lines 3’ passes through the opening 21”.
On pg. 13, ¶ [0041], “to ensure that a length of the second part of the lines 3’ below the rotation device” should read “to ensure that a length of the second part of the lines 3” below the rotation device.”
On pg. 13, ¶ [0041], “regression of the loop to the first part of the lines 1’ above the rotation device” should read “regression of the loop to the first part of the lines 3’ above the rotation device”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a gas pressure line and a base plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 5 (pg. 11, ¶ [0036] or pg. 12, ¶ [0038]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear if the limitation “a cable guide” is the same “cable guide” cited in claim 15, which claim 17 depends from.
Regarding claim 18, it is unclear if the limitation “a collar element” is the same “collar element” cited in claim 15, which claim 18 depends from.
Claim 18 recites the limitation "the axis of rotation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cable channel" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the cable channel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the axis of rotation" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the axis of rotation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 24-26, these claims depend directly or indirectly from claims 22 and 23.
Claim 27 recites the limitation "the axis of rotation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the cable channel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the axis of rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 29-30, these claims depend directly or indirectly from claim 28.
Allowable Subject Matter
Claims 15-16, 19-21 and 31-34 are allowed.
Claims 17-18 and 22-30 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Bizzotto (WO 2008038313 A1) teaches a system for pivoting a
coupling component for a coupling between a tractor unit 11 and a semitrailer 12 (FIGS. 2 and 10), comprising: 
a rotation device 2 configured to pivot the coupling component between a primary
position and a secondary position; and 
at least one line 66, 66’, 6 configured to be guided via the rotation device 2 into the
coupling component; 
wherein the at least one line 66, 66’, 6 is guided through an opening in the rotation device 2; 
wherein the rotation device 2 comprises a cable guide 4, 61 for guiding the at least one line 66, 66’, 6; 
wherein a collar element (projecting part of 22) projecting from the rotation device 2 forms part of the cable guide 4, 61; and
the at least one line 66, 66’, 6 forms a loop in the primary position in a defined area, and the loop is reduced in size when pivoted to the secondary position (FIG. 13, ¶ [0077]);
but does not teach wherein the collar element is interrupted on a side facing the opening or has an indentation.
	Regarding claims 16-32, these claims all depend directly or indirectly from claim 15.
	Regarding claim 33, the prior art made of record and not relied upon fails to teach the
limitations of this claim for the same reasons stated above in regard to claim 15.
	Regarding claim 34, this claim depends directly from claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618